Filed 4/11/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 63







In the Matter of the Emelia Hirsch, June 9, 1994, Irrevocable Trust



Timothy Betz, 		Respondent and Appellant



v.



Emelia A. Hirsch, aka Emelia Hirsch, 

aka Emilia Hirsch, Carolyn Twite, and Duane Hirsch, 		Petitioner and Appellees







No. 20120371







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Gail H. Hagerty, Judge.



AFFIRMED.



Per Curiam.



Timothy Betz, self-represented, 5118 Hayden Lane, Fayetteville, N.C. 28304, respondent and appellant.



Sheldon A. Smith, P.O. Box 460, Bismarck, N.D. 58502-0460, for petitioner and appellees.

Matter of Emelia Hirsch Trust

No. 20120371



Per Curiam.

[¶1]	Timothy Betz appealed from a district court order denying a motion to vacate an earlier order which had reformed a trust.  
See
 
In re Emelia Hirsch, June 9, 1994, Irrevocable Trust
, 2009 ND 135, 770 
N.W.2d 
 225.  We affirm under N.D.R.App.P. 35.1(a)(1) and (4).  We further order Timothy Betz to pay attorney fees in the amount of $1,000 plus double costs under N.D.R.App.P. 38.

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Carol Ronning Kapsner

John C. McClintock, D.J.



[¶3]	The Honorable John C. McClintock, D.J., sitting in place of Sandstrom, J., disqualified.